              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 RICHARD L. MONROE,

                      Plaintiff,
                                                   Case No. 20-CV-1325-JPS-JPS
 v.

 CITY OF MILWAUKEE TAX SERVICE
 and WISCONSIN UNEMPLOYMENT                                        ORDER
 DIVISION,

                      Defendants.


       On August 28, 2020, Plaintiff filed a pro se complaint and a motion

for leave to proceed in forma pauperis, (Docket #1, #2), and his case was

assigned to Magistrate Judge William E. Duffin. Plaintiff also submitted a

signed magistrate judge jurisdiction consent form (“Consent Form”), but he

did not check a box indicating whether he actually consented or refused

magistrate judge jurisdiction. (See Docket #3). Pursuant to General Local

Rule 3(a)(1), parties must file the completed Consent Form within 21 days.

       On September 2, 2020, the Clerk of Court sent Plaintiff a letter

informing him of this oversight and instructing him to check the

appropriate box on the Consent Form and resubmit his letter. (Docket #3-

1). About a month later, Magistrate Judge Duffin ordered Plaintiff to return

the Consent Form within 21 days of the date of the order. (Docket #4 at 1–

2). Magistrate Judge Duffin also informed Plaintiff that if he did not comply,

he would recommend that Plaintiff’s action be dismissed for failure to

prosecute. (Id. at 2). To date, Plaintiff has not filed a completed magistrate

consent form with the Court.




  Case 2:20-cv-01325-JPS Filed 01/06/21 Page 1 of 2 Document 6
        On November 2, 2020, Magistrate Judge Duffin recommended that

this Court dismiss Plaintiff’s complaint and this action for Plaintiff’s failure

to prosecute, pursuant to Civil Local Rule 41(c). (Docket #5). Pursuant to

28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of Civil Procedure 72(b)(2),

and General Local Rule 72(c), Plaintiff must have filed any written

objections to that recommendation, or any part thereof, within fourteen

days of the date of service of the recommendation. Plaintiff has not filed

any such objection. The Court has considered Magistrate Judge Duffin’s

recommendation (Docket #5), and, having received no objection thereto,

will adopt it. The Court will also dismiss this action without prejudice.

Thus, the Court will deny Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) as moot.

        Accordingly,

        IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #5) be and the same is hereby ADOPTED;

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice; and

        IT IS FURTHER ORDERED that Plaintiff’s motion for leave to

proceed in forma pauperis (Docket #2) be and the same is hereby DENIED as

moot.

        The Clerk of Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 6th day of January, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge



                           Page 2 of 2
  Case 2:20-cv-01325-JPS Filed 01/06/21 Page 2 of 2 Document 6
